Citation Nr: 0101535	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-18 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
50 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
September 1969, and from August 1970 to January 1971, as well 
as a period of service with the Marines Corps Reserve.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.  


REMAND

The veteran contends that he should be assigned a higher 
rating for his PTSD, and he also maintains that his current 
back disorder is related to his military service.  The Board 
finds that additional development is needed in this case 
before proceeding with appellate disposition.  Such 
development includes obtaining additional VA medical records.

Upon an initial review of the record, it does not appear that 
all outstanding VA medical records have been obtained.  In 
regard to the claim for an increased evaluation for the 
service-connected PTSD, the Board notes that at a November 
1999 personal hearing, the veteran indicated that he was 
still receiving treatment for this disorder.  However, the 
latest treatment records of file are dated in August 1998.  
While the RO has apparently made several unsuccessful 
attempts to obtain records from the Loma Linda VA medical 
center, it does not appear that a specific request for 
records has been made to the VA medical center in White City, 
Oregon VA medical center, to whom Loma Linda said the records 
had been transferred.  As such, the Board finds that the RO 
should contact the White City, Oregon VA medical center to 
ascertain whether there are any additional pertinent 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Additionally, the veteran testified that he had received 
treatment at the Vet Center in Riverside, and that his latest 
treatment had been in June.  He did not specify a year, but 
as the hearing was held in November 1999, it is presumed that 
he was referring to treatment in June 1999.  The record 
contains a statement from the Vet Center dated in May 1999, 
but there do not appear to be any clinical records associated 
with that statement.  The Board notes that there are some VA 
clinical records in the claims file reflecting treatment in 
1998, although it is unclear where those records are from.  
In any event, a request should be made to the Vet Center in 
Riverside, to obtain any additional treatment records not 
currently in the claims file.  

In regard to the claim for service connection for a low back 
disorder, a review of the available records indicates that 
the veteran was seen in service for complaints of back pain 
in November 1970.  No significant abnormalities were noted.  
By his discharge in January 1971, no back complaints were 
made and the objective examination was within normal limits.  
Reserve examinations also showed no complaints about a back 
disorder and the objective examinations were negative.  A 
July 21, 1998 VA examination diagnosed lumbar 
musculoligamentous sprain/strain; radiographic changes 
consistent with his age were also found.  While these 
radiographic changes were related to his age, there was no 
clear opinion as to whether or not the veteran's lumbar 
sprain/strain was related to the symptoms noted in service.  
Moreover, the Board notes that in the November 1999 hearing, 
the veteran indicated that he was going to the VA clinic in 
Victorville to get a full physical, and to have his back 
examined.  Those records are not in the claims file.  

In addition to the foregoing, the Board notes that prior to 
November 9, 2000, persons submitting claims for VA benefits 
had the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim was 
well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  However, 
effective November 9, 2000, the law was amended to remove the 
well-grounded requirement.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified, in part, as amended at 38 U.S.C. § 5103A).  In 
light of the amended law, which is more favorable to the 
veteran than the prior law, the Board finds that additional 
development must be completed in this appeal, before the 
Board may proceed with appellate disposition.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991)(when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply). 

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  In the case 
of a claim for disability compensation, the duty to assist 
includes obtaining relevant records, and providing a medical 
examination or obtaining a medical opinion.  Pub. L. No. 106-
475, § 5103A(d)(1).  Such an examination is necessary if 
there is competent medical evidence of a current disability, 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Pub. L. No. 106-475, § 5103A(d)(2).

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, as noted 
earlier, there appear to be outstanding VA medical records 
that are relevant to the claims on appeal.  Additionally, the 
veteran should be afforded a VA examination for his back.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the White City, 
Oregon, VA Medical Center, and request 
that they conduct a search for any 
records pertaining to treatment of the 
veteran's service-connected PTSD.  The RO 
should document all efforts to obtain any 
records.  If no records are located, it 
should be so stated for the record.  The 
RO should also contact the Vet Center in 
Riverside, California, and obtain any 
clinical records reflecting treatment for 
the veteran.  Finally, the RO should 
obtain any VA records from the VA clinic 
in Victorville, which the veteran 
referenced in his November 1999 hearing.  
All requests for records, including both 
positive and negative responses, should 
be clearly documented in the record.  

2.  The veteran should be afforded a VA 
orthopedic examination for his back.  
After a careful review of the evidence of 
record, to include the veteran's service 
medical records, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed low back 
disorder is etiologically related to the 
symptoms noted in service.  All studies 
deemed necessary should be accomplished.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report whether or not the claims file has 
been reviewed.  

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefits sought 
can be granted.  If either claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
information, and to comply with the Veterans Claims 
Assistance Act of 2000.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No further action is 
required of the veteran until he is notified.



		
	L. M. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


